Citation Nr: 1725378	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  06-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As stated in the Board's prior decisions, the procedural history of this case is long and complex.  In relevant part, service connection for an acquired psychiatric disorder and obstructive sleep apnea were characterized by the RO as previously denied claims requiring new and material evidence.  See 38 C.F.R. § 3.156(a).  However, as discussed in the Board's May 2012 decision, the previous denials of these claims were not final, therefore new and material evidence was not required.  See May 2012 Board Decision.  The Board issued a decision and remand in February 2016 denying seven of the Veteran's claims that had previously been on appeal, granting one issue, and remanding the two issues that are the subject of this Board decision. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a May 2017 memorandum decision, the Court affirmed the Board's decision with respect to all of the issues that were decided in the February 2016 decision except for the issue of service connection for Meniere's Syndrome.  With respect to that issue, the Court vacated and remanded the issue to the Board for readjudication consistent with its decision.  Judgment was entered on June 13, 2017.  The Board has not yet issued a 90-day letter to the Veteran on this issue and thus, it is not ready for appellate review at this time.  (The letter offers 90 days or until the Board issues a decision to change representation or submit additional evidence or argument.)



FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected hearing loss, tinnitus, and/or allergic rhinitis.

2. Veteran's obstructive sleep apnea was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1. Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claims for service connection for an acquired psychiatric disorder and obstructive sleep apnea.  A January 2007 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA and private medical records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.

The Veteran was provided several VA examinations in connection with these claims. The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the June 2016 VA opinions substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.


I. Acquired Psychiatric Disorder

The Veteran contends he has an acquired psychiatric disorder due to service, or due to his service-connected hearing loss, tinnitus, and allergic rhinitis.

The Veteran's service treatment records are silent for psychiatric complaints or treatment.  His May 1965 Report of Medical Examination at separation noted he was psychiatrically normal.  On his Report of Medical History from the same time, the Veteran stated his health was "[g]ood to the best of [his] knowledge," and he specifically denied frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.

The first evidence of mental health problems was an April 1992 VA audiology examination that indicated an "anxiety reaction".  His more recent post-service medical records also reflect diagnoses of major depression and panic disorder.

However, on November 2012 VA examination, the examiner only made a diagnosis of hypochondriasis with poor insight.  The examiner stated that the central aspect of the Veteran's clinical presentation was his "persistent, obsessive, and clearly excessive fear of physical health problems."  The examiner noted that a review of the Veteran's medical records was inconsistent with his repeated references to "serious" and "severe" health problems, and that he was unable to be redirected despite providers informing him his health problems were not as serious and intense as he perceived.   The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  Specifically, the examiner noted the results of the examination did not yield a diagnosis of PTSD related to a January 1965 explosion, or any other acquired psychiatric condition.  The examiner stated that while there was a single notation of PTSD in his medical records, this was written in August 2001 by a primary care provider, and appears to have been offered in error.  In making this determination, the examiner noted there was no data to justify a diagnosis of PTSD, and "much data to refute it," including a negative PTSD screen on the same day of the diagnosis.

The examiner further opined that the Veteran's diagnosis of hypochondriasis was unrelated to the Veteran's service.  The examiner reported that the etiology of hypochondriasis is typically thought to be developmental in origin, commonly stemming from early experiences of exposure to serious illness.  The examiner noted that the Veteran's father died suddenly when he was a child, and that he had to drop out of school when his mother underwent triple bypass surgery.  The examiner also stated the hypochondriasis was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected conditions, but did not provide a rationale for the opinion.

In December 2014, an addendum opinion was provided that stated that due to revision of the Diagnostic and Statistical Manual of Mental Disorders, the diagnosis of hypochondriasis was obsolete, but that the Veteran's presentation was consistent with a diagnosis of persistent, severe somatic symptom disorder.  The examiner noted that the Veteran evidenced a broad range of multi-systemic somatic complaints, over which he was both distressed and excessively occupied.  The examiner reiterated her prior opinion that the mental health condition bore no direct nexus with military service.  The examiner further stated that although somatic symptom disorder may be diagnosed alongside bona fide medical disorders, it is important to note that these medical conditions neither cause nor aggravate the mental condition.  The examiner pointed to the DSM-V, which stated that a number of factors, including genetic and biologic vulnerability, early traumatic experiences, learning, and cultural/social norms that "devalue and stigmatize psychological suffering as compared with physical suffering" may contribute to somatic symptom and related disorders.  The examiner reiterated that the Veteran had significant health-related trauma with his family during his formative years, and that the somatic symptom disorder was developmental in nature.  The examiner further stated that the diagnosed somatic symptom disorder was less likely than not secondary to or aggravated beyond its natural progression by the Veteran's service-connected disabilities, noting that both scholarly literature and the Veteran's reported experiences support the notion that he became preoccupied with illness and his own physical health long before he entered military service or developed any bona fide medical conditions.

In response to the Board's February 2016 remand, an addendum medical opinion was provided in June 2016 to determine whether the Veteran had any other diagnosed mental health conditions.  After reviewing the Veteran's medical records, the examiner noted the Veteran had no diagnoses other than severe, persistent, somatic symptom disorder.  The examiner noted that the diagnosis of panic disorder in February 2003 was based on reports of "shaking in both arms and hands," "flashes in his field of vision," and "sleep attacks," which the Veteran referred to as "uncontrollable seizures."  The VA examiner noted the diagnosis of panic disorder was incorrect as it was not based on DMS criteria of a panic disorder, but in actuality on somatization symptoms.  The examiner also noted that while the Veteran's VA treatment records indicated a March 2003 diagnosis of major depression, it was rendered during a mental health intake in which the Veteran presented with complaints of "multiple medical problems" that led to an inability to work.  Other notes from the same date showed the Veteran expressed a fear of dying in his sleep from sleep apnea.  The examiner opined that the diagnosed panic disorder and major depression were not independent psychiatric diagnoses, but rather a constellation of symptoms associated with the distress that characterized the somatic disorder.  Thus, the examiner noted there were no acquired psychiatric disorders that had their onset in service or otherwise related to service.

The Board finds that the evidence of record does not support a finding of service connection for an acquired psychiatric disorder.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's current hypochondriasis/somatic symptom disorder and service.  The examiners expressed familiarity with the record and provided clear explanations of rationales.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's hypochondriasis/somatic symptom disorder was related to service, to include his service-connected disabilities.  The opinions are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationales given.

The Board has also considered the statements from the Veteran attributing his acquired psychiatric disorder to service, to include the explosion, or to service-connected hearing loss, tinnitus, and/or allergic rhinitis.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his hypochondriasis/somatic symptom disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Obstructive Sleep Apnea

The Veteran contends he has obstructive sleep apnea due to his service-connected allergic rhinitis or due to "[s]evere [h]ead [t]rauma injuries" incurred during service.  See, e.g., March 2003 Veteran's Statement.

The Veteran's May 1965 Report of Medical Examination did not indicate any problems related to sleep apnea.  On his Report of Medical History at the same time, the Veteran stated his health was "[g]ood to the best of [his] knowledge," and he specifically denied frequent trouble sleeping.

The first medical evidence of sleep apnea was a June 2002 private medical record that showed an evaluation for probable obstructive sleep apnea based on a history of obesity, snoring, witnessed apneas, and excessive daytime sleepiness, and a background of asthma, allergic rhinitis, hypertension, and a seizure disorder.  The sleep study revealed a diagnosis of obstructive sleep apnea syndrome.

On October 2012 VA examination, the examiner opined that obstructive sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination, the examiner noted the Veteran's service records did not record an ongoing treatment or condition for sleep apnea, including for the January 1965 explosion.  The examiner also reported that allergic rhinitis is a separate condition from sleep apnea, and that sleep apnea involves a closure of the back areas of the throat rather than the nose.  The examiner noted the Veteran's ear, nose, and throat doctor stated allergic rhinitis could make use of his Continuous Positive Airway Pressure (CPAP) machine for his sleep apnea more difficult, but that it was treatable and did not cause permanent aggravation.

On May 2016 VA examination, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness, as service records did not document a chronic ongoing treatment or condition for obstructive sleep apnea, nor an aggravation of sleep apnea beyond its normal progression.  In making this determination, the examiner noted that medical records indicate that sleep apnea was not diagnosed until years after service.  The examiner also opined that obstructive sleep apnea was less likely than not (less than 50% probability) caused or aggravated or proximately due to or the result of the Veteran's service-connected allergic rhinitis.  The examiner noted that service records and post-service medical records do not document that his obstructive sleep apnea was caused by or aggravated beyond its normal progression by allergic rhinitis or sinusitis.  The examiner noted that sleep apnea is an obstruction to outflow of air during sleep.  Allergic rhinitis is an irritation of the nasal passages, and it does not prevent air from coming out of the mouth during sleep.  The examiner also reported that the Veteran stated he had congenital abnormalities of the sinus passages, but that congenital abnormalities would not be caused by service.

The Board finds that the evidence of record does not support a finding of service connection for obstructive sleep apnea.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's current obstructive sleep apnea and service.  The examiners expressed familiarity with the record and provided clear explanations of rationales.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's obstructive sleep apnea was related to service, to include his service-connected allergic rhinitis and in-service explosion.  The opinions are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationales given.

The Board has also considered the Internet articles and statements from the Veteran attributing his obstructive sleep apnea to service or to service-connected allergic rhinitis.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of obstructive sleep apnea.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for obstructive sleep apnea is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


